DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 19 August 2021 has been entered.

Allowable Subject Matter
Claims 1-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a liquid ejecting apparatus comprising a gear assembly wherein the gear assembly comprises: a first gear engaged with the motor gear; a second gear coaxially disposed with the first gear; a third gear engaged with the second gear; and a fourth gear coaxially disposed with the third gear and engaged with the lifting gear along with the other limitations of the claim.
Jeon et al. (US 2018/0194608 A1), considered the closest prior art, teaches a liquid ejecting apparatus having a gear assembly.  However, Jeon’s gear assembly consists of only a first gear engaged with the lifting gear, and provides no motivation to add a second, third, and fourth gear arranged as in the claim.

Claims 2-15, 17-20 inherit the subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875